Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 1 of 8 PageID #: 76




          EXHIBIT D
Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 2 of 8 PageID #: 77
       Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 3 of 8 PageID #: 78



               STA 1                              STA 2                           AP 2


                                                                        null
                bea m           beam
                                    form
                  for
                    m-
                               beam                                      null
                                    form



                AP 1
                                                  STA 3                           STA 4
                                           SIFS




                                                                                                 SIFS
                SIFS




                                                                         SIFS
                              SIFS




                                                            SIFS




                                                                                SIFS
AP      NDPA           NDP                        BF-Poll                              BF-Poll
                                                                                                             t
STA1     ...            ...          CB
                                                                                                             t
STA2                                                               CB
                                                                                                             t
...




STAK                                                                                                    CB
                                                                                                             t
Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 4 of 8 PageID #: 79



                                                                                                                            Beam-
                                                                                                                     STA
                                                                                                                           forming
                                                           ...
                                                                  STA                  STA       standard 802.11
                                               AP2                        ...
                                                              STA                    STA            CSMA/CA
                                                             STA                    STA                              STA   Nulling

                                               ...
                                                     STA                    STA        standard 802.11
                                         AP1                     ...                                          time
                                                 STA                     STA              CSMA/CA
                                                STA                     STA


                                                 DL slot 1              DL slot N
                                                                                                          time
                                                       DL subframe                         UL subframe
                                                                superframe
Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 5 of 8 PageID #: 80
                          Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 6 of 8 PageID #: 81



                                cell 1                         cell 2

                       STA11 STA12          AP1           STA21     AP2                                  Controller


                                                                                   report average Rx
long-term




                                                                                    power to STAs in
                                                passive
                                                                                     adjacent cells
                                              overhearing


                                                                                periodic report of
periodic short-term




                                                  Sounding
                                                  of active                   instanteneous CSI of
                                                    STAs                     active STAs within cell




                                                                                                                  STA grouping (SDMA/nulling)
                                                                                       calc terminal &
                                                                                        nulling groups
                                                                          scheduling info
on-demand short-term




                                              Sounding of                  STA11              STA21      Bf
                                              nulling STAs                            Bf
                                                                           STA12              STA12    nulling


                                                      calc                    calc
                                                   precoding               precoding



                                     SDMA           nulling




                                                                                                                                                                  AP4

                                                                                                                                                                 ...              STA


                                                                                                                                                      STA1

                                                                                                                                                AP5                    ...                AP3
                                                                                                                                                             1               Nt
                                                                                                                                                ...                                       ...
                                                                                                                                                                  AP1



                                                                                                                                                STA   STA2               ...       STAO   STA


                                                                                                                                                       STA             ...

                                                                                                                                                                  AP2
Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 7 of 8 PageID #: 82
Case 1:21-cv-01117-UNA Document 1-6 Filed 07/30/21 Page 8 of 8 PageID #: 83
